       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


WASHINGTON COUNTY BOARD OF
EDUCATION,

       Plaintiff,

v.                                   Case No. 1:19-cv-1854

MALLINCKRODT ARD, INC., et al.

       Defendants.


      DEFENDANT MALLINCKRODT ARD INC. AND MALLINCKRODT PLC’S
     MEMORANDUM IN LAW AND AUTHORITIES IN SUPPORT OF MOTION TO
         DISMISS AMENDED COMPLAINT PURSUANT TO RULE 12(b)(6)
           Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 2 of 20



                                                   TABLE OF CONTENTS

                                                                                                                                          Page

INTRODUCTION .......................................................................................................................... 1

PROCEDURAL HISTORY............................................................................................................ 3

ALLEGATIONS IN THE AMENDED COMPLAINT ................................................................. 4

DISCUSSION ................................................................................................................................. 6

          I.         Overview of Federal Pleading Standards ................................................................ 6

                     A.         To Survive a Motion to Dismiss, Plaintiff’s Allegations Must
                                Be Grounded in Actual Facts and State a “Plausible” Claim
                                for Relief. .................................................................................................... 6

                     B.         Plaintiff May Not Assert Cursory or Self-Contradictory
                                Factual Allegations to Avoid Dismissal. .................................................... 7

          II.        Plaintiff’s Amended Complaint Fails to Properly Plead the Elements of Any of its
                     Claims and Should Be Dismissed With Prejudice in its Entirety as to
                     Mallinckrodt. ........................................................................................................... 7

                     A.         Plaintiff’s “Shotgun Pleading” is Impermissible and Fails to
                                Comply with Fed. R. Civ. P. 8(a). .............................................................. 7

                     B.         Plaintiff Does Not Plead a Cognizable Claim under the
                                Maryland Consumer Protection Act, Md. Code Ann., Com.
                                Law § 13-101, et seq. (Count I). ................................................................. 8

                                1.         There is no unfair or deceptive practice or
                                           misrepresentation by Mallinckrodt. ................................................ 9

                                2.         There is no allegation of reliance by Plaintiff (or its
                                           beneficiaries). ................................................................................ 10

                     C.         Plaintiff Fails to Sufficiently Plead a Claim for Negligent
                                Misrepresentation (Count II)..................................................................... 12

                     D.         Plaintiff’s Fraud Claim (Count III) Fails to Meet the
                                Particularity Requirements under Fed. R. Civ. P. 9. ................................. 14

                     E.         Plaintiff Claim for Unjust Enrichment (Count IV) Warrants
                                Dismissal as Plaintiff Fails to Plead Several Elements of the
                                Claim. ........................................................................................................ 16



                                                                       i
           Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 3 of 20



                     F.         Plaintiff Fails to Plead a Cognizable Claim for Conspiracy to
                                Defraud/Concerted Action (Count V)....................................................... 16

CONCLUSION ............................................................................................................................. 17




                                                               ii
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 4 of 20



       Defendants Mallinckrodt ARD Inc. and Mallinckrodt plc (collectively, “Mallinckrodt”),

by and through their undersigned counsel, hereby file this Memorandum of Law in Support of

their Motion to Dismiss with Prejudice the Amended Complaint (“Complaint”) filed against

Mallinckrodt by Plaintiff Washington County Board of Education (“Plaintiff”). In support,

Mallinckrodt states as follows:

                                        INTRODUCTION

       This case is yet another in a series of cases attempted by Plaintiff’s lead counsel

complaining about the price of Mallinckrodt’s specialty drug, Acthar. Counsel is fishing for a

theory that sticks. The initial suit, filed in April 2017, is a sweeping putative class action on

behalf of third party payors, just like this Plaintiff, initially alleging federal and state antitrust

claims, federal RICO claims, and a variety of other state law claims. City of Rockford v.

Mallinckrodt ARD, Inc., No. 17-cv-50107 (N.D. Ill.). After two amendments to that complaint,

the Rockford court dismissed all claims except for the federal and state antitrust claims. 360 F.

Supp. 3d 730, 776-77 (N.D. Ill. Jan. 25, 2019). Included among the dismissed state law claims

were fraud, negligent misrepresentation, conspiracy, unjust enrichment, and consumer protection

claims, some virtually identical to those brought here. Id.

       All of these cases are based on the same underlying factual allegations, primarily that: (1)

in 2007 Mallinckrodt’s predecessor, Questcor, entered a well-publicized contract with Express

Scripts entities to act as the exclusive distributor of Acthar; and (2) Mallinckrodt purchased the

rights to a potentially competitive product, one that was not approved for use in the United

States. Plaintiff alleges that those actions enabled Defendants to “intentionally and artificially

inflat[e] the costs of Acthar” and that they concealed “from Plaintiff the true costs for Acthar.”




                                              1
          Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 5 of 20



Am. Compl. ¶ 10. However, the factual recitations change somewhat to fit the theory of the

particular case.

          In an effort to state consumer protection claims under Maryland law, Plaintiffs have

categorized their allegations as three “schemes.” First, Plaintiffs allege a “Distribution Scheme”

whereby “Mallinckrodt changed the way it distributed and sold Acthar” by limiting distribution

to just one distributor. Am. Compl. ¶ 18. Second, Plaintiffs allege a “Pricing Scheme” whereby

Mallinckrodt “willfully manipulated and inflated the prices” for Acthar despite the drug’s “very

limited uses and benefits and an unknown mode of action.” Am. Compl. ¶ 20. And, third,

Plaintiff alleges a “Marketing Scheme” whereby Mallinckrodt “brib[ed] doctors in order to

induce them to prescribe Acthar over other available treatments.” Am. Compl. ¶ 21.

Mallinckrodt also allegedly “cultivat[ed] key opinion leaders” to “serve as ‘spokes-doctors’” and

promote Acthar for off-label usage based on false clinical data. Am. Compl. ¶ 18. Altogether, in

Plaintiff’s words, the three “schemes” are “the hallmarks of an overarching scheme to raise

Acthar prices.” Am. Compl. ¶ 122. Again, the allegations boil down to a grievance about high

prices.

          At its root, Plaintiff’s chief complaint is that starting in 2016, Plaintiff allegedly paid (on

behalf of its employees) more for Acthar than Plaintiff now thinks it is worth. Critically, Plaintiff

makes these allegations while also admitting that Acthar was prescribed by the patients’

physicians and approved by Plaintiff’s Pharmacy Benefits Manager (“PBM”), professionals who

presumably believed that the drug was effective and approved the payment of the price being

paid. Moreover, there are no allegations that the doctors who prescribed the drug to Plaintiff’s

beneficiaries were influenced by the three “schemes” or the recipients of any bribes. Further,

notwithstanding its allegations of rampant unfair and deceptive conduct by Defendants, Plaintiff,



                                                2
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 6 of 20



with that knowledge, continues to pay for Acthar today. Am. Compl. ¶ 147 (Plaintiff “has not

stopped paying [for Acthar] since due to Mallinckrodt’s continued marketing effort, and the

Express Scripts Entities’ substantial assistance through its hub.”)

       While the Complaint is lengthy and contains a wide variety of disconnected and

disparaging allegations about Defendants and others, it lacks the necessary allegations to support

claims under Maryland law. While Plaintiff tries to present Mallinckrodt’s Acthar business as a

combination of various unlawful schemes, beneath the accusatory language, the Amended

Complaint describes ordinary practices of a drug manufacturer with a typical sales and marketing

approach. The pharmaceutical industry is unique, and high drug prices are not uncommon.

       As further detailed below, the rambling Amended Complaint, much like the original

Complaint, fails to state claims under the Maryland Consumer Protection Act or for negligent

misrepresentation, unjust enrichment, fraud, or conspiracy to defraud against Mallinckrodt or

other Defendants. The Amended Complaint should be dismissed in its entirety with prejudice.

                                  PROCEDURAL HISTORY

       Plaintiff filed this case on May 21, 2019, in the Circuit Court for Washington County,

Maryland. On June 24, 2019, Mallinckrodt filed its Notice of Removal, which was joined in by

all Defendants. ECF No. 1. Pursuant to Federal Rule of Civil Procedure 81, Mallinckrodt filed its

Motion to Dismiss the original Complaint on July 1, 2019. ECF No. 25. Rather than filing a

timely reply to Mallinckrodt’s Motion to Dismiss, on July 17, 2019, Plaintiff filed an Amended

Complaint with this Court alongside a Motion for Remand. ECF Nos. 34, 36. The majority of the

Amended Complaint is identical to the original complaint.




                                             3
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 7 of 20



                   ALLEGATIONS IN THE AMENDED COMPLAINT

       Plaintiff alleges that Mallinckrodt acquired the rights to H.P. Acthar Gel (“Acthar”) from

Questcor in 2014 and has continued to manufacture, distribute, and market Acthar since the

acquisition. Am. Compl. ¶ 42. Acthar is a “specialty pharmaceutical” distributed only through

specialty pharmacy distributors” and “specialty pharmacy providers.” ¶ 11. Acthar is the only

therapeutic ACTH product sold in the United States. ¶ 5. Accordingly, Plaintiff alleges that

Mallinckrodt is a monopolist in the purported market for ACTH drugs. Id. Plaintiff also alleges

that in 2013 Questcor purchased the rights to develop, market, and sell a potentially competitive

drug, Synacthen Depot (“Synacthen”), to maintain its monopoly in the purported ACTH market

and supposedly never sought FDA approval for the drug. ¶ 256.

       Starting in 2007, Mallinckrodt’s predecessor, Questcor, embarked on a “new strategy”

which involved changes to distribution, pricing, and marketing of Acthar. ¶ 24. Plaintiff alleges

this strategy involved limiting the distribution through Express Scripts’s CuraScript SD to form

an exclusive distribution arrangement.    ¶ 14. This arrangement includes a patient support

program “Acthar Support and Access Program” (“ASAP”) which is operated by co-defendant

UBC. When Acthar is prescribed by a physician for a patient, “UBC confirms the prescription …

with a specialty pharmacy … UBC then confirms the patient’s insurance coverage or other

source of payment … UBC then arranges for Acthar to be delivered directly to the patient by

CuraScript [SD].” ¶ 149. Services under the patient support program are initiated through the

ASAP form. Am. Compl. Ex. A. Plaintiffs allege this constitutes a “Distribution Scheme.” Am.

Compl. ¶ 15.

       Next, Plaintiff alleges that Mallinckrodt “willfully manipulated and inflated” the prices

for Acthar. Am. Compl. ¶ 17. And, Defendants jointly agreed to “raise and fix” the average



                                            4
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 8 of 20



wholesale price for the drug and that the price of Acthar increased from $40 per vial in 2001 to

over $45,000 per vial in 2015. ¶¶ 25, 179, 376. Plaintiff further alleges that in connection with

this exclusive distribution arrangement, “both companies would share the financial rewards of

the Acthar monopoly through exorbitantly higher prices.” ¶ 14. Plaintiffs allege such conduct

constitutes a “Pricing Scheme.” Am. Compl. ¶ 17.

       Plaintiff also contends that Acthar has “limited clinical data, lack of proven efficacy and

unknown mode of action” and that Mallinckrodt has “misrepresented to the public the ‘value’ for

Acthar,” ¶ 118, including through a “Marketing Scheme” ¶ 18. Specifically, Plaintiff alleges that

Mallinckrodt used “key opinion leaders” to cultivate prescribers of Acthar by creating false

clinical data about the drug and its off-label uses and disseminating such data to doctors. See,

e.g., ¶¶ 18, 133. Plaintiff further alleges that Mallinckrodt “deployed” “highly trained sales

employees … to speak with doctors about the safety and efficacy of Acthar for unapproved uses

and doses. ¶ 264.

       Plaintiff further contends “part of Mallinckrodt’s long term business strategy [is] to

promote the administration of Acthar as a maintenance medication for all indications where it is

approved only for the treatment of acute episodes or exacerbations of the disease.” ¶ 120.

Specifically, Plaintiff claims that Mallinckrodt has “falsely and misleadingly promoted the sale

of Acthar for the long-term treatment of rheumatic disorders, including rheumatoid arthritis,

which marketing far exceeds the approved indication.” Id. At various points, Plaintiffs contend

that Mallinckrodt and UBC worked together pursuant to the above-described schemes. See, e.g.,

Am. Compl. ¶ 100.

       Plaintiff provides a health plan to its employees, and certain of its beneficiaries were

prescribed Acthar to treat rheumatoid arthritis.      ¶¶ 36, 319.      Plaintiff alleges that its



                                            5
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 9 of 20



“beneficiaries dealt with Cigna’s [specialty pharmacy] Tel-Drug for their fulfillment of Acthar.”

¶ 164. In connection with the prescriptions for its beneficiaries, Plaintiff claims to have spent

over $2 million for Acthar between 2016 and 2018. ¶ 37. Plaintiff began reimbursing for these

prescriptions in 2016, and “has not stopped paying [for Acthar] since.” ¶ 147.

                                         DISCUSSION

I.     Overview of Federal Pleading Standards

       A.       To Survive a Motion to Dismiss, Plaintiff’s Allegations Must Be Grounded in
                Actual Facts and State a “Plausible” Claim for Relief.

       “Even though the requirements for pleading a proper complaint are substantially aimed at

assuring that the defendant be given adequate notice of the nature of a claim made against him,

they also provide criteria for defining issues for trial and for early disposition of inappropriate

complaints.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). “To discount such

unadorned conclusory allegations, ‘a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.’” Id. at 193 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009)). “This

approach recognizes that ‘naked assertions’ of wrongdoing necessitate some ‘factual

enhancement’ within the complaint to cross ‘the line between possibility and plausibility of

entitlement to relief.’” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

“At bottom, determining whether a complaint states on its face a plausible claim for relief and

therefore can survive a Rule 12(b)(6) motion will ‘be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.’” Id. (quoting Iqbal, 556

U.S. at 679).




                                             6
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 10 of 20



       B.      Plaintiff May Not Assert Cursory or Self-Contradictory Factual Allegations
               to Avoid Dismissal.

       Merely including a purported “fact” within a complaint does not save a claim from

dismissal. A court considering a motion to dismiss under Rule 12(b)(6) “need not accept …

conclusory factual allegations devoid of any reference to actual events.” Solomon v. Capital One

Bank USA, No. GJH-14-03638, 2014 WL 7336694, at *2 (D. Md. Dec. 19, 2014); Ramos v.

Bank of America, N.A., No. DKC 11-3022, 2012 WL 5928732, at *3 (D. Md. Nov. 26, 2012).

Furthermore, “[w]hen a complaint contains inconsistent and self-contradictory statements, it fails

to state a claim.” Ramos, 2012 WL 5928732, at *4; see also Saravia v. Select Portfolio

Servicing, Inc., No. 1:13-cv-01921-RDB, 2014 WL 2865798, at *7 (D. Md. June 23, 2014)

(“With contradictory factual allegations, the Court cannot find a claim with ‘facial plausibility’

under the standards as set forth in Iqbal.”).

II.    Plaintiff’s Amended Complaint Fails to Properly Plead the Elements of Any of its
       Claims and Should Be Dismissed With Prejudice in its Entirety as to Mallinckrodt.

       A.      Plaintiff’s “Shotgun Pleading” is Impermissible and Fails to Comply with
               Fed. R. Civ. P. 8(a).

       In drafting a complaint, Rule 8 of the Federal Rules of Civil Procedure requires a “short

and plain statement of the claim.” Here, Plaintiff’s 100-plus page Amended Complaint is neither

short nor plain, and thus fails to comply with the rule.       This Court has often dismissed

complaints which fail to comply with Rule 8. See, e.g., Arnold v. CitiMortgage, Inc., 578 F.

Supp. 2d 801, 803–04 (D. Md. 2008) (“The numerous complaints filed by the Plaintiffs are

neither short nor plain. They are inconsistent, confusing, overlapping and laced with vitriol and

venom, entirely inappropriate for inclusion in a complaint before this Court….Plaintiffs have a

great deal to say, But it seems they skipped Rule 8(a), Their Complaints are too long, Which

renders them wrong, Please re-write and file within thirty days.”); Sloan v. Ally Fin. Inc., GJH-


                                                7
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 11 of 20



18-1979, 2019 WL 224924, at *2 (D. Md. Jan. 15, 2019), appeal dismissed, 767 F. App’x 557

(4th Cir. 2019)(unpublished) (granting defendant’s motion to dismiss for failure to comply with

Rule 8 when the Complaint’s allegations were “difficult to understand, contained in various

documents attached to the Complaint, and replete with legal statements and conclusions”).

       Essentially, the Amended Complaint here is a shotgun pleading, bringing claims against

multiple defendants with wide-ranging factual allegations, often lodged against “Defendants”

collectively. This tactic presents an obvious scattershot approach to pleading which this Court

has previously rejected. See Rufus v. Seneca Mortg. Servicing, LLC, No. 17-cv-351, 2017 WL

2591528, at *2 (D. Md. June 14, 2017) (shotgun pleading is one which ‘fails to articulate claims

with sufficient clarity to allow the defendant to frame a responsive pleading . . . or [one in which]

it is virtually impossible to know which allegations of fact are intended to support which claims

for relief.’” (citation omitted) (alterations in original); Sewraz v. Morchower, No. 08-cv-100,

2009 WL 211578, at *1 (E.D. Va. Jan. 28, 2009) (dismissing complaint as “shotgun pleading”

because it “is thirty-five pages long and names ten defendants in sixteen separate causes of

action . . . [and s]uch overly inclusive allegations make it difficult to determine which facts

support which cause of action”).

       B.      Plaintiff Does Not Plead a Cognizable Claim under the Maryland Consumer
               Protection Act, Md. Code Ann., Com. Law § 13-101, et seq. (Count I).

       This Court should dismiss Count I of Plaintiff’s Amended Complaint as it fails to state a

claim under the Maryland Consumer Protection Act (the “MCPA”). To state a claim under the

MCPA, a plaintiff “must allege (1) an unfair or deceptive practice or misrepresentation that is (2)

relied upon, and (3) cause them actual injury.” Stewart v. Bierman, 859 F. Supp. 2d 754, 768 (D.

Md. 2012) (citing Lloyd v. Gen. Motors Corp., 916 A.2d 257 (Md. 2007)), aff’d, 528 F. App’x

297 (4th Cir. 2013) . Furthermore, this claim is subject to a heightened pleading standard. See


                                             8
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 12 of 20



Haley v. Corcoran, 659 F. Supp. 2d 714, 724 (D. Md. 2009) (heightened pleading standard for

MCPA claims).

               1.     There is no unfair or deceptive practice or misrepresentation by
                      Mallinckrodt.

       MCPA enumerates specific conduct which constitutes a violation of the statute. None of

the conduct or “schemes” alleged by Plaintiff falls within § 13-101. In other words, Plaintiff does

not allege an actionable unfair or deceptive practice or misrepresentation in connection with

purchases of Acthar—much less with requisite specificity.1 Plaintiff alleges (in largely

conclusory fashion) that Defendants violated the MCPA by “deception, fraud, false pretense,

false premise, misrepresentation, knowing concealment, suppression, and/or omission of material

facts relating to the appropriate, medically-approved uses and benefits of Acthar.” Am. Compl. ¶

395. For example, “Mallinckrodt has repeatedly and consistently misrepresented to the public

the ‘value’ of Acthar for specific indications, including the rheumatoid arthritis for which

Plaintiff’s beneficiaries were prescribed Acthar.” ¶ 118. Plaintiff alleges that “the continued

promotion of the use of Acthar for the long-term treatment of rheumatoid arthritis is false,

misleading and deceptive.” ¶ 338. And that, “[h]ad Defendants disclosed the truth about Acthar,

including its limited uses and benefits, and the real reasons for its exorbitant pricing, Plaintiff

would not have paid the prices it did for Acthar.” ¶ 397. The Amended Complaint includes

sweeping and conclusory allegations without the necessary particulars.

       The allegations underlying the MCPA claim, specifically those referring to a “Marketing

Scheme,” are similar to those in Moczulski v. Ferring Pharmaceuticals, Inc., 2018 WL 3496433

(D. Md. July 20, 2018). In Moczulski, the plaintiff comparably alleged that Defendant

1
 And, notwithstanding Plaintiff’s grievances about anticompetitive conduct, a purported antitrust
violation cannot support an MCPA claim. See Davidson v. Microsoft Corp., 792 A.2d 336 (Md.
Ct. Spec. App. 2002).

                                             9
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 13 of 20



“intentionally failed to provide accurate information to the plaintiff and it intentionally provided

false information about the effectiveness of the drug.” Id. at * 8. And that, “[b]y selling to the

plaintiff a drug that was not viable or effective, the defendant engaged in an unfair and/or

deceptive trade practice in violation of § 13-301 et seq. of the Maryland Consumer Protection

Act.” Id. The Court in Moczulski found that the plaintiff failed to “allege what specific false

statements Defendant made, where or when they were made, or by whom.” Id. Ultimately, the

Court held that such general allegations failed to support an MCPA claim and other fraud-based

claim. Id. Here too, Plaintiff’s allegations lack the requisite specificity to survive a motion to

dismiss.

       To the extent Plaintiff relies on the alleged “Distribution Scheme” or “Pricing Scheme”

as a basis for its MCPA claim, those allegations likewise fail to constitute unfair or deceptive

trade practices. These grievances about an exclusive distribution arrangement stem from

anticompetitive concerns and do not raise consumer protection issues. For example, Plaintiff

alleges “Mallinckrodt agreed with CuraScript and UBC to raise the average wholesale prices.”

Am. Compl. ¶ 17. Essentially, this is an allegation of price-fixing. Elsewhere, Plaintiff alleges

“Mallinckrodt was able to enhance its monopoly power and to raise its Acthar prices above

competitive prices” through its distribution arrangement with Express Scripts. Am. Compl. ¶

382. But, purported antitrust violations cannot support an MCPA claim. See Davidson v.

Microsoft Corp., 792 A.2d 336 (Md. Ct. Spec. App. 2002).

               2.      There is no allegation of reliance by Plaintiff (or its beneficiaries).

       Even if such generalized allegations could evidence an unfair or deceptive practice or

misrepresentation, Plaintiff alleges no reliance upon Mallinckrodt’s actions, which is fatal to its

claims. See Farwell v. Story, 2010 WL 4963008, at *9 (D. Md. Dec. 1, 2010) (“absent an

allegation of reliance” a claim under the MCPA must be dismissed); Green v. Wells Fargo Bank,
                                             10
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 14 of 20



N.A., 927 F. Supp. 2d 244, 257 (D. Md. 2013), aff’d, 582 F. App’x 246 (4th Cir. 2014) (“Because

Plaintiffs have failed to show that they relied on Defendant’s alleged misrepresentations to their

detriment, their claims under the MCPA, for common law fraud, and for promissory estoppel

will be dismissed.”).

        “A consumer relies on a misrepresentation when the misrepresentation substantially

induces the consumer’s choice.” Currie v. Wells Fargo Bank, N.A., 950 F. Supp. 2d 788, 796 (D.

Md. 2013). Here, despite complaining about the price, efficacy, and “unknown mode of action”

of Acthar, Plaintiff does not allege that it (or its beneficiaries) relied on any particular action or

statements made by Mallinckrodt as a basis for purchasing or using the drug. Instead, Plaintiff

complains more generally that “as a result of Mallinckrodt’s promotional effort, instead of

treating Plaintiff’s beneficiaries for acute exacerbations, or flare-ups, they have been treated with

Acthar as maintenance medication with no hope for an end in sight.” ¶ 319. Any suggestion of

reliance on an improper “marking scheme” is implausible and not supported by Plaintiffs’ own

allegations. 2

        Critically, Plaintiff alleges it continues to pay for Acthar today, which totally undercuts

its allegations that it was deceived or defrauded in any material way to purchase Acthar. See

Farwell v. Story, 2010 WL 4963008 (“complicit or willing purchaser” cannot establish reliance

under the MCPA). Plainly if it were deceived or if the medicine was not as effective as promised,




2
  Maryland law recognizes the “learned intermediary” doctrine, which generally limits liability
of a drug manufacturer in the products liability context. See Ames v. Apothecon, Inc., 431 F.
Supp. 2d 566, 572 (D. Md. 2006). The rationale supporting this “learned intermediary” rule “is
that only health-care professionals are in a position to understand the significance of the risks
involved and to assess the relative advantages and disadvantages of a given form of prescription-
based therapy.” Rite Aid Corp. v. Levy-Gray, 391 Md. 608, 894 A.2d 563 (2006). This rationale
against liability for Mallinckrodt applies here too.
                                             11
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 15 of 20



it would have stopped buying this valuable medication when it became aware of the supposed

fraud, but it did not. This is devastating to all of Plaintiff’s fraud based claims.

        Moreover, it is well recognized that “it is the physicians who make the ultimate decision

on whether to prescribe the drug.” Rite Aid Corp. v. Levy-Gray, 391 Md. 608, 633 (2006)

(quoting In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272 (S.D.N.Y. 2001)) (emphasis

added). As opposed to Plaintiff’s beneficiaries, “only health-care professionals are in a position

to understand the significance of the risks involved and to assess the relative advantages and

disadvantages of a given form of prescription-based therapy.” Rite Aid Corp. v. Levy-Gray

(quoting Restatement (Third) of Torts: Prod. Liab. § 6 (1998)). For this reason “patients rely on

physicians in purchasing a prescription drug.” Id. at 633 (emphasis added). Here, Plaintiff’s

beneficiaries relied on their physicians, and not on any act, omission, or misrepresentation by

Mallinckrodt. Despite accusatory language about “key opinion leaders” or “spokes-doctors,”

Plaintiff does not allege that any physicians which prescribed Acthar to its beneficiaries were

given “bribes” or otherwise improperly influenced by the alleged misconduct of Mallinckrodt.

Accordingly, Plaintiff paid for the drug because its beneficiaries were prescribed Acthar, and the

payment for the drug was approved by Plaintiff and its PBM.

        C.      Plaintiff Fails to Sufficiently Plead a Claim for Negligent Misrepresentation
                (Count II).

        This Court should dismiss Count II of Plaintiff’s Amended Complaint as it fails to plead

a claim for negligent misrepresentation. To state a claim for negligent misrepresentation under

Maryland law, Plaintiff must plead the following elements: (1) the defendant, owing a duty of

care to the plaintiff, negligently asserts a false statement; (2) the defendant intends that his

statement will be acted upon by the plaintiff; (3) the defendant knows that the plaintiff will

probably rely on the statement, which, if erroneous, will cause loss or injury; (4) the plaintiff,


                                              12
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 16 of 20



justifiably, takes action in reliance on the statement; and (5) the plaintiff suffers damage

proximately caused by the defendant’s negligence. Balfour Beatty Infrastructure, Inc. v. Rummel

Klepper & Kahl, LLP, 155 A.3d 445, 457-58 (Md. 2017).

        “Maryland courts have long emphasized that to establish the first element of a negligent

misrepresentation claim, a plaintiff must allege a duty that is independent of any contractual

obligation.” Steven B. Snyder, M.D., P.A. v. Cynosure, Inc., No. CV RDB-18-2049, 2019 WL

1386727, at *5 (D. Md. Mar. 27, 2019); see, e.g., Martin Marietta Corp. v. Int'l Telecomms.

Satellite Org., 991 F.2d 94, 98 (4th Cir. 1992). Here, Plaintiff fails to plausibly allege any duty

of care owed to it by Mallinckrodt (or any other defendant).

       Plaintiff points to the ASAP form as the basis for a duty owed by Mallinckrodt. Am.

Compl. ¶ 402. But, its conclusory allegations do not evidence any duty stemming from a form

filled out by a patient or its physician. While Plaintiff claims the form somehow constitutes an

intervention in Plaintiff’s treatment decision, this is contradicted by the language of the form

itself. See Am. Compl., Ex. A. The form simply includes a certification to be signed by the

prescribing physician regarding the need for the drug after the drug has been prescribed. And,

even if some duty could be conceived from such an implausible theory, at most the duty would

run to the Plaintiff’s beneficiaries and not to Plaintiff itself. See Adle-Watts v. Roundpoint Mortg.

Serv. Corp., No. 16-cv-400, 2016 WL 3743054, at * 5 (D. Md. July 13, 2016) (duty must be

owed to plaintiff); Spaulding v. Wells Fargo Bank, N.A., 920 F. Supp. 2d 614, 620 (D. Md.

2012), aff'd, 714 F.3d 769 (4th Cir. 2013) (holding that plaintiffs must prove a duty owed to

them). Plaintiff makes no such showing of any duty owed to it by Mallinckrodt.

       Moreover, Plaintiff alleges only economic losses. Maryland’s economic loss doctrine

applies here, as “a party cannot recover against another in tort where the resulting harm is purely



                                             13
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 17 of 20



economic loss and the parties have no contract between them.” Balfour Beatty Infrastructure,

Inc. v. Rummel Klepper & Khal, LLP, 130 A.3d 1024, 1035 (Md. Ct. Spec. App. 2016), aff’d,

155 A.3d 445 (Md. 2017). Plaintiff specifically seeks to recover for “pecuniary, economic loss,

in the form of paying the inflated prices for Acthar” under a theory of negligent

misrepresentation. Am. Compl. ¶ 411. To recover, “claims of economic loss due to negligent

misrepresentation, the injured party must prove that the defendant owed him or her a duty of care

by demonstrating an intimate nexus between them.” Griesi v. Atl. Gen. Hosp. Corp., 360 Md. 1,

12–13, 756 A.2d 548, 554 (2000). There is no “intimate nexus” or relationship between Plaintiff

and Mallinckrodt. Rather, “Plaintiff contracted with Cigna for the medical benefits of its

employees” and “Cigna utilizes Tel-Drug for the distribution of specialty drugs, like Acthar.”

Am. Compl. ¶ 27. The negligent misrepresentation claim should be dismissed.

       Finally, as discussed above, Plaintiff's actions in continuing to purchase the drug, despite

all of the alleged representations about which it complains, demonstrate that it cannot meet the

reliance component of this claim.

       D.      Plaintiff’s Fraud Claim (Count III) Fails to Meet the Particularity
               Requirements under Fed. R. Civ. P. 9.

       This Court should dismiss Count III of Plaintiff’s Complaint as it fails to plead a claim

for fraud. To state a claim for fraud under Maryland law, Plaintiff must plead the following

elements: (1) the defendant made a false representation to the plaintiff; (2) that its falsity was

either known to the defendant or that the representation was made with reckless indifference as

to its truth; (3) the misrepresentation was made for the purpose of defrauding the plaintiff; (4) the

plaintiff relied on the misrepresentation and had the right to rely on it; and (5) the plaintiff

suffered compensable injury resulting from the misrepresentation. View Point Med. Sys., LLC v.

Athena Health, Inc., 9 F. Supp. 3d 588, 612 (D. Md. 2014) (citing Moscarillo v. Prof’l Risk


                                             14
        Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 18 of 20



Mgmt Servs., Inc., 921 A.2d 245, 254 (Md. 2007)).              And, like with the MCPA claim, a

heightened pleading standard applies—requiring “the time, place, and contents of the false

representations, as well as the identity of the person making the misrepresentation and what he

obtained thereby.” Bancroft Commercial, Inc. v. Goroff, No. CIV. CCB-14-2796, 2014 WL

7409489, at *4 (D. Md. Dec. 31, 2014) (quoting Spaulding v. Wells Fargo Bank, N.A., 714 F.3d

769 (4th Cir. 2013)) (requiring a plaintiff to plead the circumstances constituting fraud with

particularity). Plaintiff fails to plead a viable claim for fraud here.

        In support of its fraud claim, Plaintiff alleges: “Defendants made material

misrepresentations that those prices represented the purported “average” of “wholesale prices”

for Acthar, or some price reasonably related thereto, which they did not.” ¶ 414. Plaintiff also

alleges: “Defendants also misrepresented that the inflated AWP prices for Acthar represented the

actual value of the product in the marketplace, which they did not.” Id. The time, place, or other

specifics of these purported misrepresentations are conspicuously absent. Such vague and

conclusory allegations do not satisfy the heightened pleading standard.

        The fraud allegations here are also nearly identical to allegations that were squarely

rejected by the Rockford court. See City of Rockford, 360 F. Supp. 3d 730, 776-77 (N.D. Ill. Jan.

25, 2019); see generally Thompson’s Gas & Elec. Serv., Inc. v. BP Am. Inc., 691 F. Supp. 2d

860, 870 (N.D. Ill. 2010) (“The fact that Defendants were offering propane for sale at inflated

prices does not mean those prices were somehow ‘false’” so as to support a fraud claim). In

Rockford, the plaintiff was unable to pursue a fraud claim on the basis of Defendants’ “material

misrepresentations” that the prices for Acthar “represented the actual value” of Acthar when, in

reality, those prices were “artificial” and “created and manipulated by the Defendants for the

purpose of generating exorbitant revenue, thus constituting false representations.” City of



                                               15
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 19 of 20



Rockford, 360 F. Supp. 3d at 776−77. As in Rockford, Plaintiff’s fraud claim should be

dismissed.

       E.      Plaintiff Claim for Unjust Enrichment (Count IV) Warrants Dismissal as
               Plaintiff Fails to Plead Several Elements of the Claim.

       This Court should dismiss Count IV of Plaintiff’s Complaint as it fails to plead a claim

for unjust enrichment. To state a claim for unjust enrichment under Maryland law, Plaintiff must

plead the following elements: (1) a benefit conferred upon the defendant by the plaintiff; (2) an

appreciation or knowledge by the defendant of the benefit; and (3) acceptance or retention by the

defendant of the benefit without the payment of its value. Berry & Gould, P.A. v. Berry, 757

A.2d 108, 113 (Md. 2000).

       Here, Plaintiff’s claim for unjust enrichment is premised on the same purportedly

fraudulent conduct at issue in its fraud claim. See Am. Compl. ¶¶ 414−421. Accordingly, this

claim fails because the underlying fraud claim fails. See State Farm. Mut. Auto. Ins. Co. v.

Carefree Land Chiropractic, LLC, No. 18-cv-1279, 2018 WL 6514797, at *4 (D. Md. Dec. 11,

2018) (dismissing unjust enrichment claim where fraud claim was dismissed).

       F.      Plaintiff Fails to Plead a Cognizable Claim for Conspiracy to
               Defraud/Concerted Action (Count V).

       This Court should dismiss Count V of Plaintiff’s Complaint as it fails to plead a claim for

conspiracy to defraud. To state a claim for a conspiracy under Maryland law, Plaintiff must

plead the following elements: (1) a confederation of two or more persons; (2) some unlawful act

done in furtherance of the conspiracy; and (3) actual legal damage resulting to the plaintiff. Van

Royen v. Lacey, 277 A.2d 13, 14 (Md. 1971). However, Plaintiff’s claim again relies on the

same faulty allegations underlying their fraud claim. As in Rockford, “[b]ecause plaintiffs have

not met their pleading requirements under Rule 9(b) for alleging fraud, plaintiffs’ conspiracy to

defraud claims must be dismissed as well.” See City of Rockford, 360 F. Supp. 3d at 777. Thus,

                                           16
       Case 1:19-cv-01854-JKB Document 51-1 Filed 07/29/19 Page 20 of 20



this claim fails for the same reason as Plaintiff’s fraud claim, as set out above, and should be

dismissed.

                                        CONCLUSION

       For the reasons stated above, the Court should dismiss Plaintiff Washington County

Board of Education’s Complaint in its entirety with prejudice.

Dated: July 29, 2019                                Respectfully Submitted,


                                                    /s/ Philip D. Bartz
                                                    Philip D. Bartz (D.Md. #12344)
                                                    Bryan J. Harrison (D.Md. #19165)
                                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                    1155 F Street, NW Suite 700
                                                    Washington, DC 20004
                                                    (202) 508-6010
                                                    bryan.harrison@bclplaw.com

                                                    G. Patrick Watson
                                                            (Admitted pro hac vice)
                                                    Lindsay Sklar Johnson
                                                            (Admitted pro hac vice)
                                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                    One Atlantic Center, 14th Floor
                                                    1201 W. Peachtree St., NW
                                                    Atlanta, GA 30309
                                                    (404) 572-6600
                                                    patrick.watson@bclplaw.com
                                                    lindsay.johnson@bclplaw.com

                                                    Herbert R. Giorgio, Jr.
                                                           (Pro hac vice forthcoming)
                                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                    One Metropolitan Square
                                                    211 North Broadway, Suite 3600
                                                    St. Louis, MO 63102
                                                    (314) 259-2000
                                                    herb.giorgio@bclplaw.com

                                                    Attorneys for Defendants Mallinckrodt ARD
                                                           Inc. and Mallinckrodt plc



                                           17
